internal_revenue_service number release date index number ------------------ --------------------------------- ------------------------- --------------------------------- -------------------------------- --------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no telephone number ---------------------- refer reply to cc intl b05 plr-129585-15 date date legend a --------------------------- parent --------------------------------- sub ----------------------------------------------------------------- cfc ----------------------------------------- cfc --------------------------------------------------------- state ----------------- state -------------- country a -------- annual report ----------------------------- insurance regulator ----------------------------------------------------------------- day x ------------------- finance agency --------------------------- year ------------------------------------------------------------------ dear ------------- in a letter dated a parent together with sub requested a ruling that certain reserves for life_insurance contracts as reflected on the annual report that cfc is required to file with its insurance regulator are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amounts of those reserves may be used for purposes of sec_954 in determining cfc 2’s subpart_f_income the ruling given in this letter is based upon the facts and representations submitted by parent and accompanied by a statement executed under penalty of plr-129585-15 perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation organized under the laws of state parent is engaged through its subsidiaries and affiliates in various lines of business which include among others domestic and international life_insurance parent is the common parent of an affiliated_group of life_insurance_companies and non- life_insurance_companies that file a life non-life consolidated federal_income_tax return under sec_1504 as the common parent parent reports the group’s income on a consolidated_return which is filed on a calendar_year basis parent directly owns all of the stock of sub a holding_company that is organized as a corporation under the laws of state sub is a member of parent’s u s consolidated_group and its income is reported as part of parent’s consolidated_return sub owns directly all of the stock of cfc a country a company treated as a corporation for u s federal_income_tax purposes cfc owns directly all of the stock of cfc both cfc1 and cfc are controlled_foreign_corporations as defined in sec_957 both parent and sub are u s shareholders of cfc within the meaning of sec_951 as a percent owner of cfc sub is the controlling domestic shareholder of cfc within the meaning of sec_1_964-1 cfc is organized and domiciled in country a and engaged principally in the provision of life_insurance products and services in country a cfc carries on a life_insurance business and a non-life insurance_business in country a cfc issues life_insurance contracts determined under sec_953 without regard to sec_72 sec_101 sec_817 and sec_7702 in connection with residents of country a a country other than the united_states cfc is not engaged in any insurance_business outside of country a cfc only had exempt contracts as defined in sec_953 in year if cfc were a domestic_corporation it would be subject_to tax as a life_insurance_company under part i of subchapter_l cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance contracts covering risks of residents of country a cfc derives more than percent of its net written premiums from contracts that cover country a risks the laws of country a regulate all aspects of the insurance_business in country a including licensing and accounting including the calculation of reserves to conduct an insurance_business in country a an insurance_company is required to obtain and plr-129585-15 maintain a license from insurance regulator an autarchy created by a country a decree-law and directly linked to country a’s finance agency cfc is licensed and subject_to regulation by insurance regulator under applicable regulatory requirements cfc is required to establish and maintain reserves for obligations to its policyholders and to report the amounts of such reserves on its annual report filed with insurance regulator the annual report consists of a detailed description of the operational status and the use of funds including a balance_sheet profit and loss statement statement of changes in shareholders’ equity cash_flow and proposal for allocation of surplus profit or compensation of deficit a certificate by cfc 2’s internal auditor and an approval of the items in by the cfc 2’s board_of directors the reserves covered by this ruling are limited to cfc 2’s underwriting reserves loss_reserves and policyholders’ dividend reserves with respect to its life_insurance contracts that are exempt contracts within the meaning of sec_953 cfc uses two methods to compute its underwriting reserves for its life_insurance contracts the net_level_premium method for its term life_insurance and endowment contracts and the 2-year zillmer reserve_method for its long duration whole_life_insurance contracts cfc calculates its underwriting reserves using either the u s commissioners’ standard ordinary mortality tables or country a’s experience mortality tables and an interest rate based upon cfc 2’s pricing assumptions and available bond yields subject_to a maximum interest rate of six percent cfc 2’s loss_reserves do not include any amounts for accrued liabilities cfc 2’s policyholder dividends reserves include only amounts described in sec_807 as dividend accumulation and other_amounts held at interest in connection with its life_insurance parent represents that each contract covered by the rulings requested is a life_insurance_contract or annuity_contract for federal_income_tax purposes without regard to sec_72 sec_101 sec_817 and sec_7702 the reserves covered by this ruling do not include deficiency_reserves contingency reserves equalization reserves excess_interest reserves for excess_interest credited beyond the end of the taxable_year reserves for administrative expenses including guarantees intended to cover future expenses associated with the payment of claims such as bank fees or inflation risk lapse reserves underwriting or loss_reserves for non-cancellable and guaranteed renewable accident and health contracts reserves for any amount to protect against a future decline in the value of investment_assets or any reserves for accrued liabilities plr-129585-15 law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc's subpart_f_income for each year subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_953 defines the term_insurance income to include any income that is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and that would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract are determined in the same manner as under sec_954 sec_953 defines exempt_insurance_income as income derived by a qualifying_insurance_company that is attributable to the issuing or reinsuring of an exempt_contract by such company and that is treated as earned by such company in its home_country for purposes of such country’s tax laws an exempt_contract is defined under sec_953 to include an insurance_or_annuity_contract issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the united_states but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 in general sec_953 defines a qualifying_insurance_company as any cfc that a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such cfc of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income that are considered foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company plr-129585-15 sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories the first category is income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 the second category is income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently extended and made effective for taxable years of foreign_corporations beginning after date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in plr-129585-15 determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date analysis cfc is licensed authorized and regulated as a life_insurance_company by the insurance regulator of country a cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance contracts that cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 cfc is engaged in the life_insurance business and would be subject_to tax under subchapter_l if it were a domestic_corporation accordingly cfc is a qic under sec_953 cfc issues life_insurance contracts in connection with the lives and health of residents of country a a country other than the united_states no policyholder insured annuitant or beneficiary with respect to any life_insurance contracts covered by this ruling is a united_states_person cfc derives more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 the contracts that are the subject of this ruling therefore are exempt contracts within the meaning of sec_953 cfc must establish maintain and calculate underwriting and policyholder_dividend reserves in accordance with the insurance laws and regulations prescribed by country a country a’s insurance regulator requires a life_insurance_company to determine the amount of its insurance reserves based upon guidance it provides cfc must set forth its insurance reserves on the annual report which must be filed annually with the insurance regulator these reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a whether u s -owned locally owned or owned by companies headquartered in other foreign countries the insurance regulator requires cfc to hold these reserves for the fulfillment of claims owed to policyholders and beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves the rules prescribed by country a for determining the amount of the insurance reserves that must be reported on the annual report including the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 plr-129585-15 ruling based on the information submitted and the representations made the underwriting reserves loss_reserves and policyholder_dividend reserves with respect to exempt life_insurance contracts within the meaning of sec_953 and sec_954 issued by cfc and as reflected on the annual report that cfc is required to file with insurance regulator are an appropriate means of measuring income within the meaning of sec_954 accordingly the amounts of those reserves may be used for purposes of sec_954 in determining cfc 2’s subpart_f_income caveats no opinion is expressed upon any provisions of the code or regulations not specifically covered by the above ruling this ruling is subject_to revocation if any of the following circumstances occur a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to the current reserving method of cfc procedural statements this ruling is directed only to cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively cfc 2s filing their returns electronically may satisfy this plr-129585-15 requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely d peter merkel senior technical reviewer branch office of associate chief_counsel international cc
